Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules prohibiting impersonations, making threats, committing an unhygienic act and harassment. The charges stemmed from two separate misbehavior reports, which alleged that petitioner sent letters to two prison employees, both of which contained threats to kill the employees and were sent under false names, and one of which had a stain on it that appeared to be semen. Both employees received numerous letters from petitioner in the past, some of which were introduced as exhibits, and they recognized petitioner’s handwriting.
Given the misbehavior reports, the text of the letters, samples of petitioner’s handwriting and the testimony of the two employees, we conclude that substantial evidence supports the determination of guilt (see Matter of Surdis v Walsh, 295 AD2d 735, 736 [2002]). We also find no error in the Hearing Officer’s decision to remove petitioner from the hearing given that petitioner engaged in objectionable conduct, even after being warned that such conduct could result in his removal (see Matter of Miller v Goord, 2 AD3d 928, 930-931 [2003]). We have examined petitioner’s remaining contentions and find them to be without merit.
*769Crew III, J.E, Peters, Carpinello, Mugglin and Lahtinen, JJ, concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.